Citation Nr: 0206807	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-10 306A	)	DATE
	)
	)



THE ISSUE

Whether an April 1998 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying service connection for a back disorder.  



REPRESENTATION

Moving party represented by:  Eric C. Conn, Attorney at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

In an April 1998 decision, the Board denied reopening the 
claim for service connection for a back disorder.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims ("the Court").  In 
January 1999, the Court issued an order vacating the Board's 
April 1998 decision.  The Court remanded the case back to the 
Board for consideration of the veteran's claim pursuant to 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In a 2001 
order, the Court indicated that the veteran's claim should be 
considered by the Board pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The December 1999 decision of 
the Board was vacated.  The veteran's petition to reopen his 
claim for service connection for a back disorder was remanded 
to the Board for further action.  In a separate Board 
decision, this petition to reopen has been denied.  

In a statement received by the Board in July 1998, the 
veteran filed a motion for reconsideration of the April 1998 
Board decision.  That motion was denied.  However, in 
subsequent letters, the Board advised the veteran that his 
motion for reconsideration of the April 1998 Board decision 
would be considered to be a motion for clear and unmistakable 
error (CUE) if he so indicated.  In a May 1999 letter, the 
veteran indicated that this correspondence was a motion for 
CUE.  


FINDINGS OF FACT

1.  In May 1999, a motion for revision of the Board decision 
dated in April 1998 based on CUE was filed.

2.  In January 1999 and May 2001 orders, the Court vacated 
and remanded the April 1998 and December 1999 Board 
decisions.


CONCLUSION OF LAW

The April 1998 Board decision was vacated by the Court, in 
the absence of this decision being a final decision, the 
Board has no jurisdiction to adjudicate the merits of the 
motion for revision of the April 1998 Board decision on the 
basis of CUE.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. § 
20.1400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2001).

The Court has vacated and remanded the April 1998 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  Thus, the April 1998 Board decision 
is not a final decision.  Therefore, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.


ORDER

The motion is dismissed.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



